Title: To John Adams from Archibald Maclaine, 26 June 1796
From: Maclaine, Archibald
To: Adams, John



Honoured and Worthy Sir!
Hague June 26. 1796

I seize with avidity the opportunity presented to me by the Bearer of recalling to your remembrance a man, who has been constantly nourishing, these nine years past, the pleasing feelings of esteem and attachment which accompany his daily remembrance of you and who will ever retain a deep and grateful impression of the kind marks of attention with which you honoured him during your residence at the Hague. Indeed, Sir, I think of you every day, both as a man and a statesman with the highest veneration,—and I peruse your learned labours with new pleasure in these calamitous times, which exhibit terrible and afflicting proofs of the truth of your doctrine.—But alas! what can doctrine or science do, when virtue and principle have, (astrea–like!) returned to heaven, and left, for a time, the affairs of our continent (with the wise but awful permission of Providence) to the fury and frenzy of the greatest of all tyrants—the passions of men?
I do not pretend to inform you of the situation of affairs here, as you must derive much better instruction, on that head, than I can give, from the worthy American minister here, who cannot apply to his Diplomatick Situation the words of David, when he said the lines are fallen to me in pleasant places.—I will only say that the state of this country for three years past cost me my health, and temporal happiness,—because I loved the country, received many marks of friendship and esteem from its inhabitants, and enjoyed in their society: during a long series of years, great satisfaction and comfort.—All that is now blasted,—and I have at last resolved to pass the Channel, please God, in the course of this month and set myself down at Bath, for the few remaining days of my chequer’d life.
Will you, honored Sir, add to former marks of your goodness to me one more, in favour of the bearer of this letter, Mr. John Bikker, a young man of merit, of one of the best families in Amsterdam, whose father, was in the Government there and left a large fortune to his children. I don’t mean, that he should obtain from your goodness and condescension any thing farther than the honour of making you his bow and the precious advantage of your good advice, to enable him to travel with profit thro’ the American Provinces,—where he will see true liberty. He goes there to get out of the reach of its Counterfeit here, and its infernal antipode elsewhere.
I am sure you will pardon the freedom I take of refreshing your remembrance of your old Parish Priest and asking an audience for Mr. Bikker.—I have a secret persuasion that I shall obtain your indulgence when I consider the Sentiments of veneration and affection which are constantly assisting you across the Atlantic and with which I shall be, dum spiritus hos reget artus / Honored Sir! / your most respectfully affectionate / and devoted servant

A. MaClaine
P:S: I was chosen some years ago a member of the Boston Academy, & received my Diploma with a letter from Eliphalet Pearson; whose venerable Pronomen gave a solemn Old-Testament-Test to my Literary Promotion. I was and will always be proud of this honourable distinction, but not knowing how it could find out an obscure man at such a vast distance, my first thoughts were and still continue to be, that I owed it to your recommendation. I however wrote a Letter of humble thanks to the academy, addressed to the Gentleman above-mentioned, and accompanied with a Theologico-Philosophical Dissertation;—which I hope was received, tho’ at that time the means of correspondence were not so easy as they have been since.

